COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 COREY LYNN CUNNINGHAM,                                        No. 08-16-00180-CV
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                             146th District Court
                                                §
 JAPRYNGE CUNNINGHAM,                                          of Bell County, Texas
                                                §
                       Appellee.                                 (TC # 280,382-B)
                                                §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed due to the

fault of the Appellant, Corey Lynn Cunningham, we dismiss the appeal for want of prosecution.

       Unless otherwise excused, a non-indigent appellant must either pay for or make

arrangements for the payment of the fees related to preparation of the appellate record to ensure

that the record is timely filed. TEX.R.APP.P. 35.3(a)(2), (b)(3); see TEX.R.APP.P. 20.1; 37.3(b),

(c). The clerk’s record was due to be filed on August 25, 2016. The Bell County District Clerk

notified the Court that the clerk’s record would not be filed because Appellant had not made

financial arrangements to pay for the record. In accordance with Rule 37.3(b), the Clerk of the

Court notified Appellant by letter regarding her failure to make financial arrangements to pay for

the clerk’s record and advised Appellant that the appeal would be dismissed for want of
prosecution unless she responded within ten days and showed grounds for continuing the appeal.

See TEX.R.APP.P. 37.3(b). Appellant has not filed any written response or otherwise showed that

grounds exist for the appeal to be continued. Pursuant to Rules 37.3(b) and 42.3(b) and (c), we

dismiss the appeal for want of prosecution. See TEX.R.APP.P. 37.3(b), 42.3(b), (c).


October 27, 2016
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              -2-